Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 1 of 25 PageID: 6167



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY




   ADP, LLC,
                                                               Civ. No. 2:16-01053
                  Plaintiff,
          V.

   JORDAN LYNCH,
                  Defendant.




   ADP, LLC,
                                                               Civ. No. 2:16-01111
                  Plaintiff,
          V.
                                                                    OPINION
   JOHN HALPIN,
                  Defendnt.



  WILLIAM J. MARTINI, U.S.D.J.:
         This is a case about two sales representatives—Jordan Lynch and John Halpin—
  who signed several agreements with their employer that restricted their actions should they
  leave for a competitor. When both nonetheless jumped ship, their former employer sued.
  The lynchpin of this case is the enforceability of these agreements.
         Before the Court are four cross-motions •for summary judgment, ECF Nos. [14$],
  [149], [150], & [151] (“Motions”), filed by Plaintiff ADP, LLC (“ADP”) and Defndants
  Lynch and Halpin (“Defendants”). There was no oral argument. Fed. R. Civ. P. 78(b).
  For the reasons set forth below, the Motions be GRANTED IN PART, DENIED IN
  PART, and set for EVIDENTIARY HEARING IN PART. The counterclaims are set
  for JURY TRIAL.
     I.        FACTUAL BACKGROUND
               A. DEFENDANTS’ WORK AT ADP
       The following facts are undisputed unless otherwise stated. Plaintiff ADP is a
  human capital management company which sells, among other things, human resources
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 2 of 25 PageID: 6168



  solutions to manage payroll, productivity, tax filings, and benefits offerings. See ECF Nos.
  [150-2J, [154-11 ¶ 2, 11; [151-2], [155-1] J 1. Plaintiff employed Defendants as sales
  representatives from August 2009 to January 2016 and March 2009 to December 2015,
  respectively. ECF Nos. [14$-I]. [156-91 ¶ 1; [150-2], [154-1] ¶ 1; [149-1], [157-16] ¶ 1;
  [151-2], [155-1] ¶ 1. Initially, Lynch sold ADP products to small businesses in Fort
  Collins, Colorado. ECF Nos. [142-1], [156-9] ¶ 2: [150-2]. [154-1] ¶J 3—4, and Halpin
  sold ADP products to small businesses in Detroit, Michigan. ECF Nos. [149-1], [157-16]
  ¶J 2—3; [151-2], [155-1] ¶ 2. Defendants were eventually promoted where they sold to
  companies with between 150 and 999 employees in parts of Colorado (for Lynch) and parts
  of Michigan (for Halpin). ECF Nos. [142-1], [156-9] ¶ 2—5; [150-2] [154-1] ¶ 4—8, 10;
  [149-1], [157-16] I 3; [151-2], [155-1]5-9, 11—13.
          ADP assigned each Defendant a list of approximately 200 potential clients which
  was maintained in a database. ECF Nos. [148-1], [156-9] 8: [149-1]. [157-16] 5. These
  clients were generally located in specific zip codes which comprised Defendants’ primary
  sales area, although the record is not clear which zip codes were assigned to each
  Defendant. Cf ECF Nos. ECF No. [1-1] ¶ 1; [26-3] ¶(A)(i); [148-2] at 3: [149-2] at 4;
  [151-3] at 2—3; [155] at 17-21; [159] a 5, 7. Defendants could sell to prospects outside
  their area or to larger companies based on their own legwork, collaboration with other
  representatives, or direction ofmanagernent. ECF Nos. [148-11. [156-9] ¶ 31, 36; [150-2],
  [154-1] ¶J 10, 30; [149-1], [157-16] ¶J 30, 40; [151-2], [155-1] ¶ 9,33.
          Both Defendants were successful at ADP. ECF Nos. [149-1], [157-16] ¶J15-17, 24;
  [142-1], [156-9] ¶ 17, 36: [148-4], Turman Tr. at 45. They were admitted to the “Million
  Dollar Performer Club,” a distinction for particularly high performing representatives;
  were invited to trainings geared towards top employees; and participated in strategic
  meetings with senior executives. ECF Nos. [149-6], Wohlfeil Ti’. at 105; [148-4], Turman
  Tr. at 40. Both had access to non-public information such ADP’s price book and their
  client lists, although neither was informed this information was “confidential.” ECF Nos.
  [148-1], [156-9] ¶ 8, 13; [150-2], [154-1] ¶ 12; [149-1], [157-16] ¶ 5—8, 12—13; [151-2],
  [155-1] ¶ 14; [142-4], Lynch Tr. at 32—33; [149-4], Halpin Tr. at 48—49. They did not have
  access to ADP’s entire database of current and prospective clients. Id.
         During their tenure at ADP, Defendants signed several employment contracts which
  form the basis of the instant dispute and which can be divided into two “layers.” AD?, LLC
  v. Rafferty, 923 f.3d 113, 116 (3d Cir. 2019); ECF Nos. [148-1], [156-9] ¶ 14—15; [150-
  2], [154-1] ¶ 13—14; [149-1], [157-16] ¶J21; [151-2], [155-1] ¶ 17. As to the first layer,
  Defendants signed two agreements: a Sales Representative Agreement (“SRA”) and a Non
  Disclosure Agreement (“NDA”).’ ECF Nos. [148-1], [156-9] ¶ 14; [150-2]. [154-li ¶ 15;
  ECF Nos. [149-1], [157-16] ¶ 21, [15 1-2], [155-1] ¶ 17. Under the SRA. each agreed that
  for one year from the end of his employment (“Termination DateS’), he would not solicit or
  contact any a client, bona flUe prospective client, or marketing partner of ADP what was
  located in his assigned sales territory for the last two years. ECF No. [150-1], Lynch Tr.,

   The Court dismissed claims related to the NDA for lack ofjurisdiction. See ECF No. [31].


                                                2
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 3 of 25 PageID: 6169



  Ex. 5; [149-4], Halpin Dep. at 59—61. The $RA further prohibited Defendants from
  disclosing, inter a//a, confidential and proprietary information. Id.
          The second layer only affected ADP sales representatives who meet or exceeded
  their sales targets. ECF Nos. [148-1], [156-9] J 17; [150-2], [154-1] ¶ 19. 21; [149-1],
  [157-16]       15—16; [151-2], [155-1] J 15. Those representatives were eligible for
  additional restricted stock compensation, subject to the acceptance of more restrictive non-
  compete, non-solicitation, and non-disclosure agreements set forth in a Restrictive
  Covenant Agreement (“RCA”). ECF Nos. [148-1], [156-9] ¶] 17—18, 21, 23—26; [149-1],
  [157-16] ¶f 15—16. More specifically, under the RCAs Defendants agreed that tbr one year
  they would not, among other things, be employed by a “Competing Business” in their
  former sales territory providing substantially the same services as he provided to ADP;
  solicit any current or prospective ADP clients, business partners, or employees, regardless
  of Defendants’ contact or knowledge of these entities. The RCA also contained a non-time
  limited non-disclosure provision, and in the event of a breach an attorneys’ fees provision
  and a tolling provision of the one-year time limitations. ECF Nos. [149-4] at 59—64 [148-
  4] at 73—77. Defendants testified they were unaware of the restrictive covenants found in
  the RCAs. but it is undisputed that Lynch signed RCAs each year from 20 11 to 2015 and
  1-lalpin signed the RCAs each year from 2012 to 2015. ECF Nos. [148-1], [156-9] ¶ 22,
  30; [150-2], [154-1] ¶J 23, 27; [149-1], [157-16]]20; [151-2], [155-1] J 25.
         On December 23, 2015, Halpin resigned from ADP, and on January 4, 2016, Lynch
  resigned. Both had their cell phones wiped of ADP data, and both turned in their ADP
  computers and other ADP materials. ECF Nos. [148-1], [156-9]        41, 44; [150-2], (154-
  1] ¶ 9, 28; [149-1], [157-16] ¶ 29; [15 1-2], [155-1] ¶ 29-30. There is no evidence in the
  record that Defendants took any ADP documents or client lists when they left. ECF Nos.
  [149-1], [157-l6] ¶ 29; [151-2], [155-1] ¶ 29-30.
            B. DEFENDANTS’ WORK AT ULTIMATE SOFTWARE GROUP
          Defendants began work at Ultimate Software Group (“USG”), a direct competitor
  ofADP, the day after their resignations. ECF Nos. [148-1], [156-9] ¶ 41; [150-2], [154-11
  ¶] 9, 28; [149-1], [157-16] ¶ 29; [15 1-2], [155-1] ¶ 17. At USG, Lynch was assigned a
  client list comprised of companies with 200-500 employees in Colorado and Utah. ECF
  Nos. [148-1], [156-9] ¶f 41; [150-2], [154-1] ¶] 29—30. Halpin, in turn, was assigned to
  call on prospective clients with 500-1,500 employees in Michigan. ECF Nos. [149-1],
  [157-16] ¶ 30; [15 1-2], [155-1] ¶ 32—33. The parties agree that there was some overlap
  between their ADP and USG territories. ECF Nos. [150-2], [154-1] ¶ 31.
                a. Lynch’s Contacts
       ADP has directed the Court to the following contacts which it maintains
  demonstrate violations of the restrictive covenants:
     1. RE/MAX. Lynch sold USG products to former ADP client RE/MAX. ECf
        Nos. [142-1], [156-9] ¶ 47; [150-2], [154-1] ¶ 32. Lynch testified that he had
        not learned of or called on RE/MAX while at ADP. Id.


                                               3
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 4 of 25 PageID: 6170



     2. Corden Pharmaceuticals. Lynch sold USG products to former ADP client
        Corden Pharmaceuticals. ECF Nos. [148-1], [156-9] ¶47; [150-2]. [154-11
        ¶ 32. Lynch testified that he had not learned of or called oti Corden
        Pharmaceuticals while at ADP. ECF No. [148-1] ¶ 47.
     3. Frasier Meadows. At USG Lynch had some contact with former ADP client
        frasier Meadows. Lynch testified that he had no contact with Frasier prior
        the injunction, but an email demonstrates he so at least once while at USG.
        ECF No. [148-4]. Lynch Tr. at 157—58, & [150]. Lx. A. Lynch Tr. Lx. 28
        (under seal). The account was handled by another USG employee who
        ultimately sold it USG products. ECF Nos. [150-2], [154-1] ¶ 37—38.
     4. Jonah Energy. Lynch worked on the Jonah Energy account while at ADP.
        ECF Nos. [150-2], [154-1] ¶ 36. Lynch reached out to Jonah Energy while
        at USG. Id.; see also ECF No. [150], Lynch Tr., Ex. 38.
     5. Libertyfrac. Lynch solicited of potential ADP client Libertyfrac while at
        ADP but did not close the sale. ECF Nos. [150-2], [154-1] ¶ 36. Lynch later
        sold Libertyfrac USG products. Id.
     6. IMA. Lynch ernailed ADP marketing partner IMA to inform his contact
        there that he had moved to USG. ECF Nos. [150-2], [154-1] ¶ 34—35.
        According to Lynch, the IMA contact was a personal friend. ECF No. [1 54-
        1] ¶ 35. Although Lynch maintains that he did not “solicit IMA or ma{k]e
        any sales call{s] on” it. ECFNos. [150-2], [154-1] ¶ 34—35. the email states:
        “Effective the first of the year I have changed positions and now am working
        with [USG]. I am confident that this change will enable met to continue to
        be a resource to IMA but without the poor service of ADP :). Let me know
        if you would be available for a brief coffee next week or the following to
        catch up.” ECF No. [150], Lynch Tr. Ex. 15. At USG, Lynch did not receive
        any referrals from IMA. ECF Nos. [150-2], [154-1] ¶J 34—35.
     7. ADP Employee Dan Hobaica. Lynch mentioned now-former AD?
        employee Dan Hobaica to USG as an individual that it could consider for a
        position at USG’s Arizona office. ECF Nos. [150-1]. Lynch Tr. at 124; [150-
        2] ¶ 39—41. 1-lobaica subsequently left ADP for USG. Id.
               b. Halpin’s Contacts
       AD? has directed the Court to the following contacts which it maintains
  demonstrate violations of the restrictive covenants:
     1. Horizon Global. Halpin sold USG products to former ADP client 1-lorizon.
        ECF Nos. ECF Nos. [149-1], [157-16] ¶ 39-42; [151-2], [155-1] ¶J 41—42.
        While Halpin avers in one certification that “[w]hile employed at ADP, I
        never heard ofHorizon Global and was never assigned to solicit its business,”
        Halpin also states that he worked on the Horizon GLobal account while at



                                              4
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 5 of 25 PageID: 6171



           ADP and received a 25% commission on the sale. ECF Nos. [149-1], [157-
           16] ¶J42-43; [15 1-21, [155-1] ¶ 47—49; [149-5], 1-lalpin Cert.. Ex. 5, ¶ 5.
     2. AIta. Halpin contacted prospective ADP client Alta while at USG. ECF
        Nos. [149-1], [157-16] ¶48. ADP concedes that it has “not offered any
        proofs that Halpin had contact with. Alta when he was employed by ADP”
                                               .   .



        in its Responsive Statement of Material Facts; however, Halpin admits he
        contacted Alta while at ADP. Cf ECF Nos. [149-1], [157-16] ¶ 48 with ¶ 49.
     3. McNaughten McKay. At USG, Halpin contacted prospective AD? client
        McNaughten. ECF Nos. [149-1], [157-16] ¶f 50—52; [151-2], [155-1] ¶44.
        Halpin learned of McNaughten while at AD?. ECF No. [149-1], [157-16]
        ¶ 52; [151-2], [155-1] ¶J 44—45; [149-5], Halpin Cert., Ex. 5, ¶ 3.
     4. Motus. 1-lalpin sold USG products to former AD? client Motus. ECF Nos.
        [149-1], [157-16] ¶J 39—42; [15 1-2], [155-1] ¶J 41—42. Halpin testified he
        had no contact with Motus while at AD?, and ADP does not point the Court
        to facts to the contrary. Id.; see also [149-5], Halpin Cert., Ex. 5, ¶ 9.
     5. United Shore Financial. At USG, Halpin participated in meetings with
        former ADP client United Shore. ECF Nos. [149-1], [157-16] ¶ 50—53.
        United Shore eventually switched from AD? to USG, although Halpin was
        not the primary representative on the sale. Id. The parties do not point the
        Court to facts that demonstrate Halpin learned of the client at ADP. Id.
     6. Hastings Mutual. Halpin sold USG products to AD? client Hastings. ECF
        Nos. [15 1-2], [155-1] ¶J 54—55. 1-Talpin testified he had no contact with
        Hastings at ADP, and ADP does not point the Court to facts to the contrary.
        ECF Nos. [149-1], [157-16] ¶ 41; [155-1] ¶ 54.
     7. Plasan Carbon. 1-lalpin contacted AD? client Plasan while at USG. ECF
        Nos. [15 1-2], [155-1] ¶] 56—59. Halpin testified he had no contact with
        Plasan at ADP, and AD? does not point the Court to facts to the contrary. Id.
     8. Padnos. Halpin contacted AD? client ?adnos while at USG. ECF Nos.
        [151-2], [155-1] ¶J60—61. Halpin testified he no contact with Padnos at
        AD?, and ADP does not point the Court to facts to the contrary. Id.
     9. Shinola. Halpin contacted ADP client Shinola while at USG. ECF Nos.
        [15 1-2], [155-1] ¶J 62—63. Halpin testified he had no contact with Shinola
        at ADP, and ADP does not point the Court to facts to the contrary. Id.
     10. Asahi Kasei Plastics. Halpin contacted ADP client Asahi while at USG.
         ECF Nos. [15 1-2], [155-1] ¶] 64—67. Halpin testified he had no contact with
         Asahi at A.D?, and AD? does not point the Court to facts to the contrary. Id.
     11 Work Skills. Halpin contacted AD? client Work Skills while at USG. ECF
       .




        Nos. [151-2], [155-1] ¶ 68—69. The parties do not point the Court to facts
        that demonstrate Halpin learned of the client at ADP. Id.


                                                   5
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 6 of 25 PageID: 6172



     12. Barfly Ventures. At USG, Halpin contacted ADP client Barfly Ventures.
         ECF Nos. [151-2], [155-1] ¶f 68—69. The parties do not point the Court to
         facts that demonstrate Halpin learned of the client at ADP. Id.
     13.Kuka. Halpin sold USG products to prospective AD? client Kuka. ECF
        Nos. [149-1], [157-16] ¶44; [151-2], [155-1] ¶46. 1-lalpin stated he had no
        contact with Kuka at ADP, and AD? does not point the Court to facts to the
        contrary. ECF No. [149-1] ¶ 49.
     14. Oakland Management. Halpin contacted prospective ADP client Oakland
         while at USG. ECF Nos. ECF Nos. [149-1], [157-16] ¶ 45. Halpin stated he
         had no contact with Oakland at AD?, and ADP does not point the Court to
         facts to the contrary. ECF No. [149-1], [157-16] ¶]45, 49.
     15.Village Green. Halpin contacted prospective AD? client Village Green
        while at USG. ECF Nos. [149-1], [157-16] ¶46. 1-Talpin stated he had no
        contact with Village Green at ADP, and ADP does not point the Court to
        facts to the contrary. ECF No. [149-1], [157-16] ¶ 46, 49.
     16.Dickenson. Halpin contacted prospective ADP client Dickenson while at
        USG. ECFNos. [149-1], [157-16] ¶ 47, 49. 1-lalpin stated he had no contact
        with Dickenson at ADP, and AD? does not point the Court to facts to the
        contrary. Id.
     17. Little River Casino Resort. At USG, Halpin contacted prospective AD?
         client Little River. ECF Nos. [149-1], [157-16] ¶f 50, 53—54. Halpin stated
         he had no contact with Little River at AD?, and ADP does not point the Court
         to facts to the contrary. Id.; [149-5], Halpin Cert., Exs. 4 & 5.
     12.HR Vision IT. At USG, Halpin contacted ADP prospective client HR
        Vision. ECF Nos. [149-1], [157-16] ¶ 59—60. Halpin stated he had no
        contact with HR Vision while at ADP, and ADP does not point the Court to
        facts to the contrary. Id.; [149-5], Halpin Cert., Ex. 5, ¶ 7.
     19. NGK Spark Plug. At USG, Halpin contacted ADP client NGK. ECF Nos.
         [149-1], [157-16] ¶ 55—56; [151-2], [155-1] ¶ 43; [149-4], 1-lalpin Tr. at 168—
         69. Halpin stated he had no contact with NGK at AD?, and AD? does not
         point the Court to facts to the contrary. Id.; [149-5], Halpin Cert., Ex. 5, ¶ 8.
     20. PACE. Although Halpin states never heard of nor contacted PACE at AD?,
         and ADP concedes this fact, ECF Nos. [149-1], [157-16] ¶ 55—56; [149-5],
         Halpin Cert., Ex. 5, ¶ 6, Halpin also testified that he “learn[ed] about ?ACE
         when [he] w[as] employed at ADP” but it was “not fully” his prospect. ECF
         No. [149-4], Lynch Tr. at 209—10. ADP’s corporate representative Matthew
         Wohlfeil testified the PACE sales “lead” was passed to Halpin in 2015. ECF
         No. [149-6], Wohlfeil Tr. at 144—45. However, 1-lalpin stated he had no
         contact with ?ACE at U$G, ECF No. [149-4], Lynch Tr. at 210, and ADP
         does not point the Court to facts to the contrary.


                                                6
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 7 of 25 PageID: 6173



             C. THE COUNTERCLAIMS
                a. Lynch’s Counterclaims for Unpaid Commissions
         Lynch states he is owed a $28,888.00 commission for a sale to Beau Jo’s that he
  closed on April 15, 2015 but which did not implement ADP’s products until February 2016.
  ECF Nos. [148-1], [156-9] ¶ 51—53; [150-2], [154-1] 48—49, 54—55. Under ADP’s
  Sales Compensation Plan, if an account does not implement within thirty-three weeks, the
  representative loses the commission on the sale. ECF Nos. (148-1], [156-9] J 52; [150-2],
  [154-1] ¶ 50—53. If the client later does implement after that period, ADP will re-credit
  the commission to the representative. Id.; ECF No. (157-2], Exs. B & C (under seal).
  Lynch accordingly argues that he is due this “re-credit.”
         ADP maintains that Lynch is not owed the Beau J0’5 commission because the
  account needed additional sales work after Lynch left, and thus the commission was
  awarded to another representative. ECF Nos. [148-1], [156-9] ¶I 53—56; [150-2], [154-1]
  ¶ 53. Lynch argues that there is no evidence of this in the record beyond ADP’s own
  affidavits, and further points to the the accounting of his commissions generated by ADP
  which states that the commission was not credited due to “D[istrict] [M]anager Change,”
  not additional sales work. Id.
                b. Halpin’s Counterclaims for Unpaid Commissions
          Similarly, Halpin maintains that he is owed $138,000.00 based on a 20%
  commission rate for new sales to three clients and implementation commissions to six
  clients. ECF Nos. [149-1], [157-16] ¶ 61; [151-2], [155-1] ¶ 70. ADP disputes whether
  1-lalpin is owed the commissions at all as well as his calculations. After 1-lalpin resigned,
  ADP maintains it performed an audit pursuant to the Sales Incentive Compensation Policy
  which found that “no starts”—that is, sales where the company never implemented—
  reduced 1-lalpin’s commissions such that Halpin owes ADP $7,439.44. ECF Nos. [157-16]
  ¶J 62, 69; [157-2], Ex. C (under seal). ADP produced an internal spreadsheet
  demonstrating these figures. ECF No. [157-2], Ex. A (under seal). As to the calculations,
  according to ADP, Halpin could have earned a 20% commission on implementation costs
  and upto a 10% commission on new sales, citing to the 2015-16 Sales Compensation Plan.
  ECF No. (157-2], Ex. A & B (under seal); see also [157-16] ¶ 65—67.
     II.    PROCEDURAL BACKGROUND AND RELATED MATTERS

         ADP initially tiled separate actions in Essex County Superior Court against Lynch
  and Halpin on February 8,2016, and Defendants removed. ECF No. [1]. In the complaints,
  ADP alleges breaches of the non-compete, non-solicitation, and non-disclosure provisions
  found in the SRAs, RCAs, and NDAs; breach of the duty of loyalty; and unfair competition.
  See ECF No. [1-1]; see also Case No. 16-cv-1 111, ECF No. [1-1].
        Defendants moved to dismiss or transfer, and ADP sought a preliminary injunction.
  ECF Nos. [8], (19]. On June 30, 2016, the Court granted in part and denied in part the
  motion to dismiss, denied the motion to transfer, and granted in part and denied in part the


                                                7
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 8 of 25 PageID: 6174



  motion for a preliminary injunction. ECF No. [30]. As to the injunction, the Court enjoined
  Defendants from (1) using or disclosing ADP’s proprietary information, (ii) soliciting
  ADP’s current clients, vendors, employees, or partners, and (iii) soliciting A[)P’s
  prospective clients only to the extent that Defendants gained knowledge of those
  prospective clients through their employment at ADP. Id. The Court denied ADP’s request
  to enjoin Defendants from contacting prospective clients that Defendants did not learn of
  while working at ADP and from working at USG altogether. ECF No. [31]. After
  reconsideration was denied, ECF No. [51]. Defendants appealed. On february 7, 2017,
  the Third Circuit affirmed the June 30, 2016 Opinion. ECF Nos. [64], [66-1].
         Over the next two years, Defendants moved to vacate the injunction, and ADP
  sought sanctions for its alleged violations. The Court generally denied these motions but
  granted one of the sanctions motions against 1-lalpin. ECF Nos. [84]. [105]. [121]. [132].
         Meanwhile, the parties filed the instant Motions. In their briefs, the parties infbrmed
  the Court of thirteen cases in various procedural postures challenging the enforceability of
  the SRAs and RCAs. These included three cases on appeal at the Third Circuit and six
  cases on appeal at New Jersey’s Appellate Division. See ADP, LLC v. Rafferty (18-1796)
  consolidated with ADP, LLC v. Mork (18-2603); ADP, LLC v. Trueira (18-2803): AD?,
  LLC v. Kusil?s (A-4664-16T1) consolidated with AD?, LLC v. Hopper (A-0692-17T3);
  AD?, LLC v. Karamitas (A-0693- I 7T3); ADP, LLC v. LeNoble (A-2990- I 7T4); AD?, LLC
  v. Deliarco (A-4407-17T4): andAD?, LLCv. Hobaica(A-4527-17T4). The Court stayed
  the Motions pending resolution of the appeals. ECf Nos. [165], [166].
          In that Order, the Court further instructed ADP to show cause why, after nearly three
  years, the preliminary injunction should not be lifted since the restrictive covenants were
  contractually limited to one year. Id. At oral argument, ADP conceded that the injunction
  should be lifted as to Lynch but contested lifting as to Halpin. By way of written opinion,
  the Court lifted the injunction, finding that, even assuming the enforceability of the RCAs
  and their tolling provisions, the record reflected no alleged violations of the restrictive
  covenants enforced under the injunction by either Defendant for one year such that “ADP
  has received the benefit of its bargain as to the one-year restrictive covenants and there is
  nothing left for the Court to enforce or enjoin.” ECF No. [173] at 5.
         On April 26, 2019, Third Circuit issued an opinion in the Rafferty and Mork appeals,
  and after Defendants’ petition for rehearing en banc was denied, ECF No. [178], the
  mandate issued on June 4, 2019. Rafferty. 923 F.3d at 113. On July 25. 2019. in the
  Truelia appeal. the Third Circuit vacated and remanded for further proceedings consistent
  with Rafferty. AD?, LLC v. Trueira (Case No. 1 8-2803). The following day. the Appellate
  Division issued a decision in the consolidated New Jersey state appeals. ADP, LLC v.
  Kusins. No. A-0692-17T3, 2019 WL 3367212 (N.J. Super. Ct. App. Div. July 26, 2019).



                                                $
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 9 of 25 PageID: 6175



          Although the Court invited the parties to submit supplemental briefing based on
  these decisions, the parties declined to do so. ECF No. [176]. Instead, the parties submitted
  letters to the Court explaining their views on the opinions. ECF Nos. [178]. [179], El 80].

         On August 20, 2019, Defendants filed letter informing the Court that the six
  defendants in Kusins had filed a Petition for Certification to the New Jersey Supreme Court.
  ECF No. [182]. On January 23, 2020, Plaintiff informed the Court that the New .Jersey
  Supreme Court denied defendants’ petition for certification in Kusins. ECF No. [185]. The
  Court finds further stay unwarranted and turns to the Motions.

     III.    THE INSTANT MOTIONS
             A. ADP’S MOTIONS FOR SUMMARY JUDGMENT
         ADP moves for summary judgment against Defendants. While the contours of the
  alleged violations are fact-specific, the arguments made in favor of and opposition to
  ADP’s motions are nearly identical as to each Defendant and the Court summarizes them
  together. Cf ECF Nos. [150-3], [15 1-3]. ADP makes two sets of arguments. First, it
  argues that as a matter of law, the SRAs and RCAs are enforceable under against both
  Defendants. ECFNos. [150-3] at 10—27, [15 1-3] at 12—29. However, because ADP moved
  for summary judgment prior to the Rafferty and Kusins decisions (and declined to provide
  supplemental briefing), ADP does not address the import of these decisions in its motion
  which render some of the arguments made no longer consistent with applicable precedent.
          Second, ADP argues there is no genuine issue of material fact regarding Defendants’
  acceptance of the SRAs and RCAs and their breach of the agreements’ non-compete
  provision—by working at USG in a similar position and territory during the one year non-
  compete period—and non-solicitation provision—by contacting certain ADP employees.
  clients. or prospective clients. ECFNos. [150-3] at 7,9,27—22, [151-3] at 12. 29-30.
         ADP also argues there is no dispute that Defendants breached the non-disclosure
  provision found in the SRAs and RCAs because it is ‘impossible for [Defendants] to
  perform [their] duties to USG without using that information to both [their] and USG’s
  advantage, and to ADP’s substantial competitive disadvantage.” ECF Nos. [150-31 at 27—
  29, [151-3] at 30—31. ADP separately argues Defendants breached the duty of loyalty by
  “gain[ing] knowledge of extensive confidential information belonging to ADP that he has
  used and inevitably will continue to use at USG     . and engaged in unfair competition
                                                          .   .“




  by misappropriating this information. ECF Nos. [150-3] at 29—30, [15 1-3] at 3 1—32.
         As to the requested remedies, ADP seeks a permanent injunction prohibiting
  Defendants for one year from: (1) working at an ADP competitor in a substantially similar
  position in the same territory that they worked in during the two-year period before their
  employment ended, (2) soliciting ADP’s clients, vendors, referral sources and marketing
  partners; (3) soliciting ADP’s prospective clients which Defendants learned of while
  employed by ADP; (4) soliciting ADP’s employees to leave their employment with ADP
  (5) disclosing ADP’s confidential and trade secret information. See ECF Nos. [150-3].


                                                9
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 10 of 25 PageID: 6176



  [151-3]. ADP also seeks summary judgment on Defendants’ counterclaims for unpaid
  commission and requests further briefing on damages and attorneys’ fees. Id.
         In largely identical briefs, Defendants oppose, arguing that “the Court should find
  ADP’s restrictive covenant agreements to be restraints of trade, unreasonably overbroad,
  and unenforceable as written.” ECF No. [154], [155] at 1. Defendants argue that, should
  the Court find the RCAs unenforceable, it should find them completely unenforceable and
  decline to “blue pencil” them. ECF Nos. [154] at 23, [155] at 24. Defendants also argue
  that ADP has not introduced any evidence to demonstrate that Defendants misappropriated
  any confidential information. Id. Like ADP. because Defendants opposed summary
  judgment prior to the Rafferty and Kusins decisions (and declined to provide supplemental
  briefing), they do not address the import of these decisions in their brief which render some
  of the arguments made no longer consistent with applicable precedent.
        Defendants next argue that summary judgment should be granted in their favor
  because ADP has failed to present evidence of damages. Defendants further state that
  ADP’s request to later brief damages is an improper attempt to bifurcate summary
  judgment. ECF Nos. [154], [155]. ADP’s reply generally reiterated its opening arguments.
  ECF No. [160]. ADP did not address Defendants’ arguments regarding damages.
             B. DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
         In nearly identical briefs, Defendants separately move for summary judgment in
  which they largely repeat their arguments in opposition to ADP’s motions. Like ADPs
  motions, their arguments can be divided into two general categories: arguments relating to
  the law applicable to restrictive covenants and arguments asserting that Defendants’
  conduct does not amount to the breaches as ADP alleges. ECF Nos. [148-2], [149-2].
           first. Defendants argue that ADP is collaterally estopped from enforcing the RCAs,
  that the RCAs amount to unenforceable restrains of trade, and that the terms of the RCAs
  are unreasonable rendering them wholly unenforceable. ECF Nos. [148-2] at 9—24, [149-
  2] at 10—25. Second, Defendants argue that ADP has not pointed to evidence in the record
  that Defendants violated a “reasonable’ non-solicitation provision nor revealed or
  misappropriated any confidential information. ECF Nos. [148-2] at 24—27, [149-2] at 25—
  28. Defendants state that the breach of loyalty and unfair competition claims must also fail
  since there is no evidence in the record that Defendants misappropriated any confidential
  information. ECF Nos. [148-2] at 27, [149-2] at 28. Defendants also argue that ADP has
   failed to submit evidence of damages. Id. finally, Defendants argue that for summary
  judgment on their counterclaims. ECF Nos. [148-2] at 27—28, [149-2] at 29—30.
         In opposition, ADP refutes these arguments and, for the most part. repeats its points
  in favor of summary judgment. See ECF Nos. [156], [157]. In response to Defendants’
  argument on damages. ADP submits the expert report of Robert L. Vigil which calculates
  damages related to Defendants’ alleged breaches. ECF Nos. [156-6], [157-11] (under seal).
  On reply, Defendants reiterate their arguments regarding the applicable law, the lack of
  damages, and their entitlement to summary judgment. ECF Nos. [158], [159].



                                               10
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 11 of 25 PageID: 6177



     IV.     LEGAL STANDARD
          “Summary judgment is proper where the pleadings, depositions,               answers   to


  interrogatories, admissions, and affidavits show there is    no   genuine issue ol’ material fact
  and that the moving   part\’ is entitled to judgment as a mattet’ of law.” Azur v. Chase Bank,
  USA, Nat. Ass’n. 601 F.3d 212. 216 (3d Cir. 2010) (citing Nicini v. Morra. 212 F.3d 798,
  805 (3d Cir. 2000). “Once the moving party points to evidence demonstrating no issue of
  material fact exists, the non-moving   party    has the duty to set forth specific facts showing
  that a genuine issue of material fact exists and that a reasonable factfinder could rule in its
  favor.” Id. (citing Ridgewood 3d. of Ethic. v. ME., 172 F.3d 238, 252 (3d Cir. 1999)).
  Thus, a disputed issue is “genuine” only if there is a sufficient evidentiary basis on which
  a reasonable  jury  could find for the non-moving party. Kaitcher v. Cnty. of Bucks, 455
  F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Lthertv Lobby, Inc.. 477 U.S. 242. 248
  (1986)). For a fact to be considered “material.” it must have the potential to alter the
  outcome of the case under the governing law. Id. The           moving    party “bears the initial
  responsibility of informing the district court of the basis for its motion and identitiing those
  portions of the [the record] which it believes demonstrate the absence of a genuine issue of
  material fact.” Ce/otex Corp. v. Catrett. 477 U.S. 317, 323 (1986).
          To resist summary judgment. a party may not rely on solely unsupported
  conclusions or denials, but rather must go beyond the pleadings and affidavits and
  designate for the Court specific facts showing that there is a genuine issue for trial. Saldana
  v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001). “The evidence of the nonmovant is to
  be believed, and all justifiable inferences are to be drawn in his favor.” Chambers ex rel.
  Chambers v. Sc!?. Dist. ofPhi/a. 3d. ofEduc., 587 f.3d 176, 181 (3d Cir. 2009) (quotation
  marks omitted)). However, when the nonmovant’ s claims are “blatantly contradicted by
  the record, so that no reasonable july could believe it.” the court does not take those fcts
  as true. Scott v. Harris, 550 U.S. 372, 380 (2007).
         The same standards and burdens apply on cross-motions for summary judgment.
  Appetmans v. City of Phi/a., 826 F.2d 214, 216 (3d Cir. 1987)). When confronted with
  cross-motions for summary judgment. the court must rule separately on each party’s
  motion. Marciniak v. Prudential Fin. Ins. Co. of Am.. 1 84 F. App’x 266, 270 (3d Cir.
  2006) (citations omitted). If the cross-motions reveal no genuine issue of material fact,
  then judgment may be entered in favor of the party deserving of judgment in light of the
  law and undisputed facts. Iberia Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d Cir. 199$)).
      V.     ANALYSIS
             A. RESTRICTIVE COVENANTS UNDER NEW JERSEY LAW
           As the Third Circuit recently obsetved. “New Jersey has evolved from invalidating
   overbroad restrictive covenants outright to presumptively compressing or reducing their
   scope so as to render the covenants reasonable.” ADP, LLC v. Rafferty, 923 F.3d 113, 120
   (3d Cir. 2019) (quoting Kartin v. Weinberg, 77 N.J. 402, 420 n.4 (1978)). This rule of
   partial en forcement—or “blue-pencil i ng”—seeks to “to fulfill a restrictive covenant’s



                                                  11
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 12 of 25 PageID: 6178



  lawt’ul objectives while nevertheless ensuring that such agreements do not unreasonably
  hinder competition or employee mobility.” Id. (citing Maw v. Adv. Clinical Cornrnc’ns,
  Inc., 179 N.J. 439, 447 (2004)). In reviewing these covenants, the court must balance three
  concerns: (1) protecting legitimate business interests, (2) undue burden an employee, and
  (3) the public interest. So/an Indus., Inc. v. Malady, 55 N.J. 571, 524 (1970). Under the
  blue-penciling approach, while a restrictive covenant that is deliberately unreasonable and
  oppressive” should be found to be per se unenforceable, courts should partially enforce an
  overbroad covenant and rarely invalidate a restrictive covenant as long as such partial
  enforcement comports with So/an. Id. at 578—79; see a/so Rafferty, 923 F.3d at 121.
         A restrictive covenant may properly protect legitimate business interests such as
  trade secrets, confidential information, and preservation or cultivation of customer
  relationships. Rafferty. 923 F.3d at 121 (citing Whitmver Bros., Inc. v. Doyle, 58 N..I. 25
  (N.J. 1971); A. T. Hudson & Co., Inc. v. Donovan, 216 N.J. Super. 426, 433—34 (Ct. App.
  Div. 1987)). However, an “employer has no legitimate interest in preventing competition
  as such or simply prohibiting an employee from exercising her general knowledge within
  the industry.” Rafferty, 923 F.3d at 121 (quoting Whitmyer, 58 N.J. at 25).
         “Courts will not enforce a restrictive agreement merely to aid the employer in
  extinguishing competition.” even if such competition is from a former employee.
  Ingersoll-Rand Co. v. Ciavatta, 110 N.J. 609, 635 (1988). “Indeed, the ‘knowledge. skill.
  expertise, and information acquired by an employee during his employment become part
  of the employee’s person,’ and the employee may ‘use those skills in any business or
  profession he may choose, including a competitive business with his former employer.’
  ADP, LLC v. Kitsins, No. A-0692-17T3, 2019 WL 3367212, at *14 (N.J. Super. Ct. App.
  Div. July 26, 2019) (quoting Ingersoll-Rand, IION..T. at 635).
          To determine if a restrictive covenant places undue hardship on an employee, the
  court considers “the likelihood of the employee finding other work in his or her field and
  the burden the restriction places on the employee.” Kusil?s, 2019 WL 3367212, at *15
  (quoting Cmty. Hosp. Grp., Inc. v. More, 183 N.J. 36, 59 (2005)). The court may also
  consider whether the employee voluntarily left his employment and thus “put [hims elf] in
  the position of bringing the restriction into play.” Id. at *17 (quoting More. 183 N.J. at 59).
  1-lowever. the undue hardship factor rarely weighs in favor of complete invalidation of a
  restrictive covenant and often counsels towards blue-penciling. Rafferty. 923 F.3d at 122
  (citations omitted). Blue-penciling may include modif’ing the geographic, temporal, and
  subject matter restrictions so that they do no more than “reasonably necessary to protect
  the employer’s legitimate business interests.” Kusins, 2019 WL 3367212, at *15 (quoting
  Campbell Soup Co. v. Desatnick, 58 F. Supp. 2d477, 489 (D.N.J. 1999)). Underthepublic
  interest factor, New Jersey recognizes two instances where invalidation is appropriate:
  restrictive covenants for psychologists and for lawyers. More, 183 N.J. 36, 54—55.
             B. THE APPELLATE COURTS’ ANALYSIS OF THE RCAS
          Analyzing the more restrictive RCAs signed only by high-performing employees.
   the Third Circuit found ADP ‘tas a legitimate business interest in imposing the RCA on


                                                12
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 13 of 25 PageID: 6179



  this subset of employees, and the RCA’s heightened restrictive covenants    are reflective
                                                                              .   .   .




  of the greater damage those employees could inflict on ADP upon their departure” based
  on their exposure to confidential information, extensive client relationships, or both.
  Rafferty. 923 F.3d at 123. The Circuit found that the RCAs “are not unenforceable in their
  entirety because they serve a legitimate business interest, but they may place an undue
  hardship on employees because they are overbroad.” Id. at 11 6.
         Turning to the second and third So/an factors to determine if blue-penciling was
  required, the Circuit acknowledged that the “RCA would impose some level of hardship
  on former AD? employees who want to market themselves in the same field in which they
  have previously worked.” but declined to reach the question of blue-penciling. The Circuit
  instead remanded for further consideration by the district court. Id. at 126—27.
         Building upon the Circuit’s analysis, three months later the New Jersey Appellate
  Division issued its decision in the six related consolidated cases. Kusins, 2019 WL
  3367212, at *1. As did the Circuit, the Appellate Division found the RCAs were not
  unenforceable because they protected a legitimate business interest. Id. at *15. The
  Appellate Division found tinder the second and third factors that the non-solicitation and
  non-compete provisions were “overly broad and require blue-penciling to ensure they
  reasonably guard ADP’s interest in protecting its customer relationships without imposing
  an undue hardship on its former employees.” Id. at * I (footnote omitted). The Court blue-
  penciled the RCAs as follows:
         [The] non-solicitation clause and non-compete clause may prevent an
         employee from having any dealings with existing ADP clients that the
         employee was actively involved with or tvhose names the employee learned
         during his or her employment.    .   .  [The] clause pertaining to prospective
                                                  .




         clients may only be enforced against a former employee who gained
         knowledge of a potential client while at AD? and directly or indirectly
         solicits that client after leaving and working for a competitor.
  Id. at * 1 7. Specific to the non-compete, the Appellate Division held “it [is] reasonable for
  ADP to restrict its former employees, for a reasonable time, from providing services to a
  competing business in the same geographical territory in which the employee operated
  while atADP.” Id. at *1.
           For the breach of the duty of loyalty and unfair competition claims, the Appellate
   Division affirmed summary judgment and declined ADP’s invitation to hold that
   “[defendants’] knowledge of AD?’s confidential information, gleaned while employed at
   AD?, should be enough to establish a breach of loyalty” and unfair competition. Id. at *21.
   The Appellate Division further noted that “the general knowledge gained by defendants
   while employed at ADP is not a protectable business interest and. without demonstrating
   that they improperly used that information, ADP is unable to establish” either claim. Id.




                                                      13
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 14 of 25 PageID: 6180



             C. APPLICATION2
                 a. Relationship Between the SRA and RCA
         The parties set forth arguments under both the SRAs and RCAs.3 Thus. as a
  preliminary matter the Court must determine which agreement, ot both, applies to this
  dispute. The parties agree Defendants signed the SRA when they were each hired in 2009.
  The parties further agree Defendants signed the RCAs, beginning in 2011 or 2012 through
  2015. There is no dispute the RCAs contain broader protections than those in the SRAs.
  The most recent RCA states as follows:
         13. Entire Agreement and Validity of Terms.         I understand that I may
                                                                      .   .   .



         have an existing agreement(s) with ADP       .that may include the same or
                                                          .   .




         similar covenants as those in this Agreement, and acknowledge that this
         Agreement is meant to supplement any such agreement(s) such that the
         covenants in the agreements that provide ADP with the greatest protection
         enforceable under applicable law shall control           .




  Based on this provision, the 2015 RCA supplements any prior agreements, and the 2015
  RCA controls. The Court limits its analysis to the terms of the 2015 RCA.
                 b. The Non-Compete Provision
         Because of the close treatment of two appellate courts regarding the exact contracts
  at issue here, the Court is uniquely guided in its analysis. The non-compete states as
  follows:
         3. Non-Competition. I agree that during my employment and fbr a period
         of twelve (12) months from the voluntary or involuntary termination of my
         employment for any reason and with or without cause, I will not, directly or
         indirectly, own, manage, operate, join, control, finance, be employed by or
         with, or participate in any manner with a Competing Business anywhere in
         the Territoiy where doing so will require me to         provide the same or
                                                                              .   .   .



         substantially similar services to a Competing    Business  as those which I
         provided to ADP while employed.
  ECF Nos. [148-4] at 75, [149-4] at 61. A “Competing Business” is “any                .entity,
                                                                                          .   .




  regardless of form, that is engaged in any business or enterprise that is the same as, or
  substantially the same as, the Business of ADP for that part of the business in which I have

  2
   The parties include arguments in the Motions that conflict with the holdings Ra//r!r and Kusin.v
  or mooted by their holdings. Accordingly. the Court need not address these arguments. Sec
  generctliy. ECFNos. [148-2], [149-2], [15$], [159]. [160].
    Defendants also reiterate that they cannot be bound by the RCAs because they did not read them.
  However, this Court has already found—and the Third Circuit affirmed—that “click wrap”
  agreements are enforceable, and there is no dispute that Defendants “clicked through” to accept
  the RCAs. ECF Nos. [30], [51]; see also AD?, LLC v. Lynch. 67$ F. App’x 77, $0 (3d Cir. 2017).


                                                 14
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 15 of 25 PageID: 6181



  worked or to which I have been exposed during my employment with AD?. “ECF Nos.  .   .




  [148-41 at 74, [149-4] at 60. “Territory” is defined as the geographic area where
  Defendants worked at ADP for the two years prior to their resignation. Id.
          Analyzing this provision, the Appellate Division found ‘it reasonable for ADP to
  restrict its former employees, for a reasonable time, from providing services to a competing
  business in the same geographical territory in which the employee operated while at ADP.
  Kztsins. 2019 WL 3367212, at *1. The Appellate Division then blue-penciled the non-
  compete accordingly. This analysis is consistent with New Jersey law which routinely
  approves of non-competes restricted to a particular geographic area for one year. Platinum
  Mgint., Inc. v. Damns, 285 N.J. Super. 274, 299 (Law. Div. 1995).
          Here, AD? seeks to prohibit Defendants from selling in their former assigned
  territory at AD?, namely central Denver, Colorado and southeast Michigan, for one year.
  ECF Nos. [150-3] at 17, 33, [151-3] at 19, 35. The Court agrees with the Appellate
  Division that AD? may protect its business interests in its client relationships through a
  non-compete restricted to Defendants’ prior territory and limited to one year. The Court
  finds the RCAs are not per se overbroad.
           Defendants argue in opposition that ADP is impermissibly attempting to enforce the
  RCAs in an area larger than Defendants’ ADP territory. Even ifADP has previously sought
  to enforce the non-compete in a larger territory. AD? explicitly concedes in its Motions
  that it seeks to enforce the non-compete only in Defendants’ prior territory. Because ADP
  no longer seeks the relief to which Defendants oblect. this argument is unpersuasive.
          Defendants next argue that the non-compete is unenforceable because it is not
  limited to cover only the same size businesses that Defendants’ were assigned at AD?.
  However, this argument falls equally flat. The Appellate Division has considered—and
  rejected—this argument. and the Court finds the Kitsins analysis instructive. Id. at * 1. In
  Kusins, the Appellate Division found the trial courts’ blue-penciling of the RCA’s non-
  compete to limit enforcement to the employee’s AD? territory and market segment
  unsupported by the record because “[t]he customer relationships ADP seeks to protect are
  the same, regardless of how many employees the client might have.” Id. at * 17. The Court
  finds the same reasoning applies here. AD? may protect its legitimate business interests—
  namely its client relationships—by imposing a one-year geographically limited non-
  compete, even if it is not limited to the market segment to which Defendants’ were assigned
  while at ADP.4
         As to the hardship and public policy factors, Defendants both voluntarily left their
  positions at AD?. have not articulated any particular hardship related to the one-year
  geographic limitation, and there is no evidence in the record that the non-compete prevents


    At the preliminary injunction, the Court did not enjoin Defendants from working at USC. ECF
  No. [30] at 13. With the limited record at that stage. ADP had not met its burden to demonstrate
  a likelihood of success on the merits for breach of the non-compete. Id. Moreover. ADP sought
  to enjoin Halpin from working in all of Michigan. not just his prior AD? area. ECF No. [20-31.

                                                 15
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 16 of 25 PageID: 6182



  them from working all together. Bio-Imaging Techs., Inc. v. Marchant. 584 F. Supp. 2d
  322 (2008); Trico Equip., Inc. v. Manor. No. CIV.08-5561(RBK), 2009 WL 1687391, at
  *8 (D.N.J. June 15. 2009); More, 183 N.J. at 59.
          finall’, the non-compete is not unreasonably injurious to the public. A.T. Hudson
  & Co. v. Donovan, 216 N.J. Super. 426, 432 (App. Div. 1987). The record does not reflect
  any facts that would suggest that the non-compete has harmed the public’s access to the
  services that ADP provides, and in fact demonstrates that the industry is highly competitive
  and requires significant investment in client cultivation. Neither of these considerations
  tips the balance in favor of finding the non-compete unenforceable.
          Having found the non-compete enforceable, even taking the facts in the light most
  favorable to Defendants. ADP has demonstrated there is no genuine issue of material fact
  as to whether Defendants breached the non-compete provisions of the RCAs. The record
  reflects that USG and ADP compete for the same or similar business. It is undisputed that
  Defendants’ USG work is substantially similar to their work at ADP. While the exact zip
  codes that ADP assigned Defendants are not clear from the record, the parties agree that
  each was assigned zip codes which constituted their “territoly” under the RCAs. The
  parties further agree that Defendants work at USG in at least some areas that overlap with
  their assigned territory at ADP. And finally, Defendants have not pointed to evidence in
  the record to raise an issue of fact for trial on breach of the non-compete. Accordingly.
  summary judgment will be GRANTED in favor of AD? as to the non-compete. For the
  same reasons, Defendants’ cross-motions for summary judgment as to the non-compete
  provision will be DENIED.
            D. THE NON-SOLICIATION OF CLIENTS PROVISION
                a. Solicitation of Prospective Clients
         Under the RCA’s prospective client non-solicitation provision. Defendants agreed
  that they would not directly or indirectly solicit, divert, or accept business from any
  prospective client of ADP—or attempt to do so. ECF Nos. [148-4] at 75, [149-4] at 61.
  “Prospective” clients are any business which ADP has unsuccessfully solicited in the last
  two years worldwide, as well as any business worldwide that ADP reasonably expects it
  might solicit within two years of the employee’s resignation date. Id.
         The Third Circuit, the Appellate Division, and this Court have all previously found
  that this provision is likely, or actually, unenforceable as written. ADP’s corporate
  representative testified that, given ADP’s reach, essentially all companies that are not
  current clients are considered “prospective” clients. ECF No. [149-6], Wohlfeil Tr. at 43.
  Thus, the provision seeks to prevent a former employee from soliciting any prospective”
  clients of ADP—that is, any business worldwide that is not already an ADP client—
  whether or not that employee worked on that account or learned of the prospect at ADP.
  On summary judgment, however, ADP concedes that the provision as written is over broad
  and seeks to enforce a blue-penciled version as to only prospective clients that Defendants
  gained knowledge ofwhile working atADP. ECFNo. [151-3] at 1,15 n.3; [160] at4n.3.
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 17 of 25 PageID: 6183



         The Court agrees with AD? and the Appellate Division that the non-solicitation
  provision must be blue-penciled to only prohibit solicitation of prospective clients that the
  employee gained knowledge of while at AD?. The RCA’s attempt to limit a former
  employee from soliciting any “prospective” ADP client amounts to nearly prohibition from
  working at all, since ADP claims that any business is a “prospect” so long as it is not using
  ADP’s services. See ECF No. [149-6], Wohlfeil Tr., at 43, 150. By blue-penciling the
  provision to only restrict solicitation of prospective clients that Defendants gained
  knowledge of at AD?, the Court balances ADP’s legitimate business interest in those client
  relationships that Defendants learned of or cultivated while at ADP, while not unduly
  burdening Defendants’ ability to work. Kits/us, 2019 WL 3367212. at *15.
          Applying this blue-penciled non-solicitation provision, the undisputed facts
  demonstrate that Halpin contacted two prospective clients that he had learned about while
  at ADP: Alta and McNaughten McKay. Kalpin concedes that he gained knowledge ot’hoth
  clients while working at ADP and that he contacted each at least once while working at
  USG. ECF Nos. ECF Nos. [149-1], [157-16] ¶I 48—49, 50—52; [15 1-2], [155-1] ¶fJ 44—45.
  for all other prospective clients identified by AD? in its Motion, AD? has not pointed the
  Court to facts that demonstrate Halpin learned of the client while at ADP. Thus AD? has
  not met its burden on summary judgment. According ADP’s motion for summary
  judgment will be GRANTED as to the breach of the non-solicitation provision as to Alta
  and McNaughten McKay and DENIED as to the remaining prospective clients.
           Halpin also moves for summary judgment on the non-solicitation provision, arguing
  that it is undisputed that Halpin testified that he never learned of prospective clients Kuka,
  Oakland Management, Green Village, Dickerson, Little River Casino, HR Vision IT while
  working at AD?. AD? has failed introduce evidence to the contrary, and instead notes
  either that it agrees it has not introduced such evidence or that ‘ADP has no way of
  knowing whether [HaIp in’s] testimony is factually accurate.” See ECF No. [157-16]. Such
  statements are insufficient to resist summary judgment, and Halpin’s motion for summary
  judgment will be GRANTED as to the breach of the non-solicitation provision for
  prospective clients Kuka, Oakland Management, Green Village, Dickerson, Little River
  Casino, HR Vision IT. As to PACE, Halpin testified that he had no contact with PACE
  after he resigned, and AD? has not pointed the Court to facts that would show that Halpin
  solicited PACE in violation of the RCA after he left AD?. ECf No. [149-4], Lynch Tr. at
  210. Halpin’s motion will be GRANTED as to PACE.
          For Lynch, AD? points the Court to contact with one prospective client: Libertyfrac.
   The parties agree that Lynch learned of Libertyfrac while at ADP and, once at USG
   successfully sold Libertyfrac USG products. ECf Nos. [150-2], [154-1] ¶ 36. Applying
   the blue-penciled non-solicitation provision, even taking the facts in the light most
   favorable to Lynch, it is undisputed that Lynch violated the non-solicitation provision when
   he successfully sold USG products to Libertyfrac. Accordingly, ADP’s motion will be
   GRANTED and Lynch’s motion will be DENIED as to Liberty frac.




                                                17
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 18 of 25 PageID: 6184



                b. Solicitation of Current ADP Clients and Business Partners
         For current ADP clients and partners, ADP urges that the Court find that Defendants
  violated the non-solicitation provision by soliciting any ADP client or partner, whether
  they learned the entity is an AD? client at AD?, during a USG sales process. or never at
  all. ECF No. [151-3] at 20. AD? argues in the alternative that the provision be blue-
  penciled to apply only when Defendants learn a business is ADP’s client, since under such
  blue-penciling ‘(a]ll [that is] require[d] is the non-burdensome act of asking a prospect
  whether it is a current AD? client.” Id. The Court addresses each argument in turn.
         first, the guidance from the Appellate Division and the record before the Court
  demonstrate that enforcement of the non-solicitation provision for all current AD? clients
  or partners exacts too much of a burden on Defendants. First. AD? has approximately
  700,000 clients worldwide and an unknown number of partners. Restricting solicitation of
  hundreds of thousands of entities—known and unknown to Defendants—places an undue
  burden an employee seeking to leave AD?, even when limited to one year.
          ADP’s alternative suggestion that the provision be blue-penciled to cover current
  clients that Defendants know or later become aware are ADP clients cannot pass muster
  under Solari given the facts before the Court. Under this view. Defendants must
  affirmatively inquire before engaging with a prospect whether that entity is currently using
  any ADP services. See ECF No. [160] at 5—6. Relying on Mailman, Ross, Toves & Shapiro
  v. Edetson, 183 N.J. Super. 434. 444 (Ch. Div. 1982) (disagreed with on other grounds by
  Schuhalter v. Salerno. 279 N.J. Super. 504, 509 (App. Div. 1995)). a case regarding an
  accountant’s non-compete, AD? argues that it is not burdensome to require Defendants to
  first inquire if the client uses ADP before soliciting them. See ECF No. [160] at 5-6.
         But both Defendants testified that, while sometimes they have information
  regarding a potential client’s current vendor through their client database, internal USG
  communications, or other due diligence, that information is often incorrect or incomplete.
  ECF Nos. [149-4], Halpin Tr. at 192—95, 201. Defendants also testified that, as part of
  their sales process, they sometimes initially inquire about what system a potential client
  uses. but sometimes not. According to Defendants, a Potential client’s complaints
  regarding their current systems may suggests what vendors a prospect uses, and in other
  instances the prospect will reveal its current vendors.
          Based on the facts before the Court. ADP’s request that the non-solicitation
  provision be blue-penciled to cover only prospects that Defendants know or become aware
  are ADP clients creates undue hardship on Defendants. To comply with the moving goal
  posts of permissible businesses to solicit based on their own evolving knowledge,
  Defendants must amend their sales processes to inquire about a prospect’s vendors or be
  incentivized to remain in the dark, lest Defendants discover the prospect is a client of ADP.
  The unique contours of the sales process is sufficiently distinguishable from the analysis
  in Mailman and the Court finds its reasoning unpersuasive here. To enforce the non—
  solicitation provision in either was’ that ADP suggests. Defendants would be required to



                                               18
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 19 of 25 PageID: 6185



  change their sales and networking methodology, risk violating the provision with each sales
  contact, or not work at all. This places an undue hardship on Defendants.5
          The non-solicitation provision is thus subject to blue-penciling. finding the analysis
  of the Appellate Division well-reasoned and instructive, the Court blue-pencil the non-
  solicitation provision consistent with Kusins and limit its prohibitions to clients that
  Defendants gained knowledge of while working at ADP. AD?, LLC v. Kitsins, 2019 WL
  33672 12, at *17. This blue-penciling is workable for both parties: ADP can protect its
  business interests in the client relationships it invested in through each Defendant, while
  Defendants are not prohibited from working, required to alter their professional practices,
  or risk violating the RCAs by performing their general job duties at USG.
          With these principles in mind, the Court turns to the solicitations set forth by the
  parties on the Motions. As to Halpin, the only client that the undisputed facts demonstrate
  that Halpin gained knowledge of at ADP and later solicited at USG is 1-lorizon Global.
  Despite some of Halpin’s testimony to the contrary, the parties agree that 1-lalpin worked
  on the Horizon Global account and received a 25% commission for that work while at
  ADP. The parties further agree that he solicited Horizon Global at USG. Accordingly,
  ADP’s motion will be GRANTED as to the breach of the non-solicitation provision for
  Horizon Global and DENIED for the remaining ADP clients because record does not
  demonstrate that Halpin gained knowledge of those clients while working at ADP.
          Halpin also moves for summary judgment on the non-solicitation provision, arguing
  that the record demonstrates that 1-lalpin never knew of each of the remaining AI)P clients
  while working at ADP. The Court agrees, and Halpin’s motion will be GRANTED as to
  the breach of the non-solicitation clause for ADP clients Motus, United Shore Financial,
  Hastings Mutual, Plasan Carbon, Padnos, Shinola, Asahi Kasei Plastics, Work Skills,
  Barfly Ventures, and NGK Spark Plug. Halpin has introduced evidence that he did not
  learn of any of these clients while at ADP, and ADP has not introduced evidence to create
  a genuine issue of material fact to defeat summary judgment as to these clients.
         Turning to Defendant Lynch, the parties cross move for summary judgment on
  ADP’s claims that Lynch solicited ADP clients RE/MAX, Corden Pharmaceuticals, Frasier
  Meadows, and Jonah Energy, as well as ADP business partner IMA. As to RE/MAX,
  Corden, and Frasier, ADP has not introduced any evidence that Lynch knew of these clients
  at ADP, and Lynch’s direct supervisor at ADP testified that “not to his knowledge” had
  Lynch any contact with RE/MAX and Corden, and appears to not have been asked about
  contact with Frasier. ECF No. [148-4], Turman Tr. at 9 1—92. Moreover, Lynch testified
  he did not learn of any of these companies through ADP. ECF No. [148-41, Lynch Tr., at
  115—16, 12. Accordingly taking the facts in the light most favorable to the non-movant,


   With the benefit of the full record, the Court may appropriately tailor its findings to narrow the
  enforceability of the RCAs from its initial findings at the preliminary injunction stage. AD?,
  LLCv. Lynch, 67$ F. App’x 77,80 (3d Cir. 2017).



                                                   19
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 20 of 25 PageID: 6186



  ADP’s Motion will be DENIED as to RE/MAX, Corden, and Frasier, and Lynch’s motion
  will be GRANTED as to these three clients.
          The parties agree that Lynch learned of ADP client Jonah Energy and ADP
  marketing partner IMA while he was employed at ADP. The undisputed facts demonstrate
  that after Lynch left ADP, he solicited Jonah Energy via email. See ECF No. [1501, Ex.
  38. As to IMA, Lynch disputes that his email to IMA constituted a “solicitation” and argues
  that he “had written to [his IMA contact] to merely let him know that he could no longer
  reach Lynch the way he had done in the past.” Cf ECF No. [154-1] 34 with [150], Lynch
  Tr. Ex. y56 In the email. Lynch, after informing IMA of his move to USG, states ‘I am
  confident that this charge will enable me to continue to be a resource to IMA but without
  the poor service of ADP,” and then invites his IMA contact to meet for coffee. No
  reasonable jury could find that, at a minimum, this email does not constitute directly or
  indirectly engag[ing] or attempt[ing] to engage” an ADP business partner. ECF No. 1148-
  41 at 75. Accordingly, ADP’s motion as to Jonah Energy and IMA will be GRANTED.
  and Lynch’s motion as to Jonah Energy and IMA will be DENIED.
              E. THE NON-SOLICIATION OF EMPLOYEES PROVISION
          ADP argues that Lynch breached the non-solicitation of employees provision when
  he t;ientioned former ADP employee Dan Hobaica to USG. Under the RCA, Lynch agreed
  he would not “directly or indirectly, hire, solicit, recruit, or encourage to leave ADP, any
  current employees of ADP            ECF No. [148-4] at 76. Lynch disputes he supplied
  Hobaica’s name for recruitment but testified as follows:
                [s]ince you started working at Ultimate, have you suggested to
         Ultimate that they contact any ADP employees to consider them for jobs?
         A: There was one situation where I did.
         Q.   Okay. Who did you suggest Ultimate contact?
         A. Dan 1-lobaica.


         Q. So why did you suggest to Ultimate that he—that they contact Mr.
         Hobaica?
         A. He had worked at ADP a similar amount of time as me and someone asked
         If I knew anyone that would be a good fit for Ultimate  .




  ECF No. [150-1], Lynch Tr. at 124. Hobaica eventually left ADP for USG. The record
  reflects that Lynch knew Hobaica was an ADP employee and at least indirectly recruited
  Hobaica in violation of the RCA. ADP’s motion will be GRANTED as to the solicitation
  of Hobaica and Lynch’s motion for will be DENIED.


  6
    Lynch does not argue that IMA is not a “Business Partner” under the RCA, and the Court
  according considers this issue undisputed. See L.R. 56.1.

                                               20
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 21 of 25 PageID: 6187



            F. THE NON-DISCLOSURE PROVISION AND ADP’S CLAIMS FOR
               BREACH OF CONTRACT, BRECH OF THE DUTY OF LOYALTY
               AND UNFAIR COMPETITION
         ADP moves for summary judgment on the non-disclosure provisions of the RCA,
  arguing that by virtue of working at USG 1-lalpin and Lynch have breached their non
  disclosure agreements. According to ADP. because Defendants learned about ADP’s
  products. sales practices, and pricing, it would be ‘irnpossible for 1-Ialpin and Lvnchj to
  perform [their] during to USG without using that [confidential] information.” See ECF
  Nos. [150-3] at 29—30, [151-3] at 31—32, [156] at 16, [157] at 15. ADP does not identi1i
  any specific information which was disclosed, but instead argues that Defendants
  necessarily must “us[e] ADP’s confidential information when [they] solicit potential
  customers for USG.” Id. Defendants challenge this reading of the RCA’s non-disclosure
  provision as overbroad and unenforceable.
          The Appellate Division has rejected ADP’s argument, and so does this Court. New
  Jersey law recognizes that an employer does not have a legitimate interest in preventing an
  employee from working at a competitor simply because such work would necessarily entail
  the use of general understanding of the industry. Jngersott-Rand Co., 110 N.J. at 635).
  Rather, ‘the knowledge, skill, expertise, and information acquired by an employee during
  his employment become part of the employee’s person,” and the employee may “use those
  skills in any business or profession he may choose. including a competitive business with
  his former employer.” Kusins, 2019 WL 3367212, at *14 (quoting Ingersoll-Rand Co.,
   110 N.J. at 635). Here, the facts ADP identifies amount to no more than an attempt to
  curtail Defendants’ use of their general industry knowledge at a competitor. ADP’s
  corporate representative testified that he could not pinpoint any particular information that
  he believes either defendant impermissibly took from ADP. And evidence that Defendants
  worked at a competitor, without more, is insufficient to demonstrate a violation of the non
  disclosure provision.
          ADP’s claims for breach of the duty of loyalty and unfair competition are similarly
  based on this theory’, and thus similarly fail. See ECF No. [151-3] at 3 1—32. As to both.
  ADP argues that because Defendants worked at a competitor, they’ necessarily breached
  their duty of loyalty and engaged in unfair competition by misappropriating confidential
  information. Id. But ADP cannot prevail on its motion for summary judgment based on
  alleged “misappropriation” without identil\ying any misappropriated information. As did
  the Appellate Division, the Court declines ADP’s invitation to hold that Defendants
  “knowledge of ADP’s confidential information, gleaned while employed at ADP, should
  be enough to establish a breach of loyalty” and unfair competition. Kusins, 2019 WL
  3367212, at *21. Instead, “the general knowledge gained by defendants while employed
   at ADP is not a protectable business interest and, without demonstrating that they
   improperly used that information, ADP is unable to establish” either claim. Id. ADP’s
  motion as to breach of the non-disclosure provision, unfair competition. and breach of the
   duty of loyalty will be DENIED and Defendants’ motion will be GRANTED.



                                               21
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 22 of 25 PageID: 6188



            G. REMEDIES
                a. Injunctive Relief
         ADP argues that it is entitled to a permanent injunction. ECF No. [15 1-3] at 34.
  1-Towever, on April 2. 2019—six months after ADP filed its Motions, the Court lifted the
  preliminary injunction noting that even given the tolling provision, ‘ADP has received the
  benefit of its bargain as to the one-year restrictive covenants and there is nothing left for
  the Court to enforce or enjoin.” ECF No. [173] at 5. Any permanent injunctive relief that
  ADP seeks covered in the preliminary injunction is DENIED AS MOOT.
         However, the preliminary injunction did not enforce the one-year non-compete, a
  provision which the Court has now found enforceable given the Full development of’ the
  record, the provision’s geographic and time limitations, and the guidance fi’om the
  Appellate Division. Under the RCAs, the non-compete is tolled as follows:
         12. Tolling. The restricted time periods [] shall be tolled during any time
         period that I am in violation of such covenants, as determined by a court of
         competent jurisdiction, so that ADP may realize the full benefit of its
         bargain. This tolling shall include any time period during which litigation is
         pending, but during which I have continued to violate such protective
         covenants and a court has declined to enjoin such conduct or I have Failed
         to comply with any such injunction.
  ECF Nos. [148-4] at 77, [149-4] at 63. This Court has already Found the tolling provision
  enforceable, and Appellate Division implicitly sanctioned its application by remanding
  several of the consolidated Kttsins cases for further consideration of the tolling provision.
  See ECFNo. [30]; Kusins, 2019 WL 3367212. at *ls_21.
          It is undisputed that Defendants have both continued to work in their ADP regions
  at least in part since the beginning of this lawsuit, and the Court never enjoined them from
  doing so. As to this provision. ADP argues it has never received the benefit of its bargain,
  and thus seeks a permanent injunction.
          A plaintiff seeking a permanent injunction must demonstrate: (1) that it has suffered
  an irreparable injury: (2) that remedies available at law, such as monetary damages. are
  inadequate to compensate for that injury; (3) that, considering the balance of hardships
  between the plaintiff and defendant, a remedy in equity is warranted: and (4) that the public
  interest would not be disserved by a permanent injunction.” Mol?santo Co. v. Geertson
  Seed Farms. 561 U.S. 139, 156—57 (2010) (citation omitted).
          Here, the record is woefully inadequate to warrant imposition of a permanent
  injunction. While the Court has observed that “[g]eneralty, the loss of goodwill, the
  disclosure of confidential and proprietary information, and the interference with customer
  relationships may be the basis for a finding of irreparable harm,” ECF No. [30], AD?, LLC
  v. Lynch, No. 2:16-01053 (WJM), 2016 WL 3574328, at $ (D.N.J. .Iune 30, 2016), aff’d,
  678 F. App’x 77 (3d Cir. 2017), that observation at the preLiminary injunction stage does


                                               22
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 23 of 25 PageID: 6189



  not absolve AD? of its burden for the permanent injunction that it seeks. ADP states in its
  brief conclusoty fashion “AD? has demonstrated that it suffered (and will likely continue
  to suffer irreparable harm for which it [sic] there is no adequate remedy at law” without
  further elaboration beyond recitation of Defendants’ conduct. And. while ADP does argue
  that the balance of interests support the relief it seeks, it makes little effort to point the
  Court to facts in the record to support its arguments. At this late stage in the litigation, this
  showing is insufficient. Accordingly, the issue of injunctive relief for violation of the non
  compete will be SET FOR EVIDENTIARY HEARING.
                        b. Damages
         To prove a breach of contract under New Jersey law. “a plaintiff has the burden to
  show that the parties entered into a valid contract, that the defendant failed to perform his
  obligations under the contract and that the plaintiff sustained damages as a result.” Red
  Roof franchising, LLC v. Patet, 564 F. App’x 625, 688 (3d Cir. 2014). {A] party who
  breaches a contract is liable for all of the natural and probable consequences of the breach
  of that contract.” Pickett v. Lloyd’s, 131 N.J. 457, 474 (1993). Such “conipensatory
  damages are intended to compensate the injured party for loss caused by the breach by
  putting the injured party in as good a position as it would have been in had the performance
  been rendered as promised.” Murphy v. Implicito, 392 N.J. Super. 245. 266 (App. Div.
  2007) (citing Donovan v. Bachstadt, 91 N.J. 434, 444, (1982)).
         While New Jersey law does not require absolute precision to grant summary
  judgment, it does place a burden on plaintiff to prove the amount of damages to a
  reasonable degree of certainty. LightningLube, Inc. v. Witco Corp., 4 F.3d 1153, 1176 (3d
  Cir. 1993). “[T]he general rule is that whenever there is a breach of contract,   the law
                                                                                       .   .   .




  ordinarily infers that damage ensued, and, in the absence of actual damages, the law
  vindicates the right by awarding nominal damages.” Nappe v. Anschelewitz, Barr, Ansell
  & Bonello. 97 N.J. 37. 45—46 (1984) (internal citations omitted). Thus. “[wJithout
  evidence of actual damages. however, defendant can recover no more than nominal
  damages   .   .   Video Ptpetine, Inc. v. Buena Vista Home Entm ‘t, Inc.. 275 F. Supp. 2d
                    .   .“


  543, 568—69 (D.N.J. 2003).
         AD? submits two expert reports each authored by Dr. Robert L. Vigil to show its
  damages related to the allegations that Defendants have “solicited AD? clients to transfer
  their business to [USG], in breach of [their] contractual obligations to AD?.” See ECF
  Nos. [156-6] at 6: [157-11] at 7 (both under seal): see also ECF Nos. [156]. [157] at 32.
         For Halpin. Dr. Vigil calculates the present discounted value of projected profits for
  five ADP clients for the projected length of their engagement with AD?. ECF No. [157-
  11] at I (under seal). Of the five clients Dr. Vigil analyzed. only one survives summary
  judgment: Horizon Global. For this client, Dr. Vigil calculates present discounted value of
  ADP’s projected profits from the day Halpin first made contact with 1-lorizon on September
  14, 2016 for a projected client relationship of 12.6 years using AD?’s discount rate. Id.
  ¶J 9, 25. Each of these inputs were provided by AD?. Although Dr. Vigil calculated
  maximum, minimum, and linear growth scenarios for the four other clients, for 1-lorizon he
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 24 of 25 PageID: 6190



  oniy used linear analysis because of lack of historical data. Id. ¶ 10. Dr. Vigil states that
  the present value of ADP’s projected profits from Horizon is $948,726. Id. ¶ 35 & Ex. 3.
          For Lynch. Dr. Vigil calculates the present discounted value of projected profits
  only for RE/MAX based on a projected length of engagement of 4.8 years. ECF No. [156-
  6] at 1. However, ADP’s claim related to RE/MAX does not survive summary judgment.
        ADP does not submit any evidence of damages related to the breach of the non-
  compete or the non-solicitation provision of ADP’s employees, nor does it submit any
  evidence of damages on any of the other clients for which it has moved for summary
  judgment. ADP requests without further explanation that it be “permit[ed] to submit
  evidence of its damages as a result of tDefendants’l conduct.” See ECF No. [150-3] at 2.
          Defendants object to ADP’s damages calculations on two grounds. First, they argue
  that by failing to provide evidence of damages in its affirmative Motions, the Court should
  grant summary judgment in Defendants favor. ECF No. [148-2] at 26—27, [149-2] at 27—
  28. Defendants further argue that ADP’s request to brief damages after summary judgment
  is an attempt to improperly bifurcate their Motion. ECF No. [154], [155] at 30. Second,
  Defendants argue that Dr. Vigil’s methodology using the present discounted value of lost
  business is not a proper method for calculating damages. ECF No. [159] at 14. Rather.
  Defendants argue that ADP, to the extent it is entitled to damages at all, is only entitled to
  lost profits, minus any costs that have been avoided. Defendants do not specily what costs.
  if any, the’ believe AD? has avoided as a result of Defendants’ breach. Id. at 14—15.
         After nearly four years of litigation. ADP offers no explanation regarding why it
  was unable to submit a complete record as to damages for its claims. The Court has granted
  summary judgment in favor of ADP breach of the RCA’s non-compete clause as to both
  Defendants. The Court has also granted summary judgment in favor of ADP as to Halpin’s
  contacts with Alta, McNaughten-McKay, and Horizon Global, and Lynch’s contacts with
  Libertyfrac, IMA, Jonah Energy, and former ADP employee Hobaica. But the Court has
  no evidence before it of the proposed damages from each of these breaches.
          As to Horizon Global, Defendants have raised issues of fact as to Dr. Vigil’s
  calculations and methodology. US. Claims, Inc. v. Ye/nw/a Smotar, PC, 602 F. Sctpp. 2d
  590, 604 (E.D. Pa. 2009) (granting summary judgment on breach of coiitract claim and
  setting damages for evidentiary hearing). Accordingly, the issue of damages BE SET FOR
  EVIDENTIARY HEARING. While the Court will not permit separate motion practice
  on when ADP never sought leave to bifurcate its initial motion, ADP will be permitted to
  present evidence related to damages for the breach of the non-competes; 1-lalpin’s contacts
  with Alta, McNaughten-McKav, and Horizon Global; and Lynch’s contacts with
  Libertyfrac. IMA, Jonah Energy, and former ADP employee Hobaica.
     VI.    THE COUNTERCLAIMS FOR UNPAID COMMISSIONS

         Halpin and Lynch argue that they are each due 5138.000.00 and $2$.888.00.
  respectively, in unpaid commissions. According to ADP. pursuant to the Sales
  Compensation Plan and Sales Incentive Compensation Policy. Defendants are no longer


                                               24
Case 2:16-cv-01053-WJM-MF Document 188 Filed 04/21/20 Page 25 of 25 PageID: 6191



  entitled to those commissions because some of the sales never materialized or required
  additional sales work. See ECF No. [157-2], Ex. B & C (under seal). Defendants dispute
  ADP’s assertions and calculations, citing to discrepancies between ADP’s policies, what
  they characterize as “self-serving” affidavits, and missing documentation. Cf ECF Nos.
  [148-2] at 27—28, [149-2] at 29, [150-31 at 7—9, 35, [151-3] at 37, [156] at 4, 39, [157] at
  3, 5—6, 39[158] at 15, [159] at 15. factual disputes further exist regarding what occurred
  after Defendants left ADP with the sales at issue, whether additional sales efforts were
  required, and what commissions rates Defendants may be entitled to on those sales. Id.;
  also cf ECF Nos. [148-1], [156-9]       51—53; [150-2], [154-1] ¶J48—49, 54—55; [149-1],
  [157-16] ¶ 61—62, 65—67; [151-2], [155-1] ¶ 70.
         Although both ADP and Defendants move for summary judgment on the
  counterclaims, on reply Defendants concede that the dueling testimony of the parties
  creates a material issue of fact as to the commissions that cannot be disposed of at summary
  judgment. ECF Nos. [158], [159] at 15. The Court agrees. The parties’ motions for
  summary judgment on the counterclaims will be DENIED and SET FOR JURY TRIAL.
     VII.    ATTORNEY’S FEES

          ADP requests permission to file a motion for attorneys’ fees. ECF Nos. [15 1-3] at
  37, [150-3] at 36. Under the RCAs, the parties agreed that “if ADP substantially prevails
  in any litigation arising out of or relating to this Agreement ADP shall be entitled to
  recovery of its reasonable attorneys’ fees and associated costs           ECF No. [148-4] at
  77, [149-4] at 63. Because this matter will be set for evidentiary hearings and trial, a motion
  for attorneys’ fees based on whether AD? has “substantially prevail[edj” is premature and
  will be DENIED WITHOUT PREJUDICE.
     VIII. CONCLUSION

         For the reasons set forth above, the Motions are GRANTED IN PART, DENIED
  IN PART, and SET FOR EVIDENTIARY HEARING IN PART. An appropriate order
  follows.




  Dated: April 21, 2020




                                                25
